 

CareView Communications, Inc. 8-K [crvw-8k_013118.htm] 

 

Exhibit 10.1

 

MODIFICATION AGREEMENT

  

THIS MODIFICATION AGREEMENT (this “ Agreement”) is made and entered into as of
February 2, 2018, to effectuate the modification pursuant to the Binding
Forbearance Term Sheet (the “Binding Term Sheet ”) entered into as of December
28, 2017 (the “Effective Date ”), by and among CAREVIEW COMMUNICATIONS, INC., a
Nevada corporation (“Holdings ”), CAREVIEW COMMUNICATIONS, INC., a Texas
corporation and a wholly-owned subsidiary of Holdings (the “Borrower ”),
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company (the “Subsidiary
Guarantor ”), and PDL INVESTMENT HOLDINGS, LLC (as assignee of PDL BioPharma,
Inc.), a Delaware limited liability company (both in its capacity as the lender
(“Lender ”) and in its capacity as Agent (solely in such capacity as Agent, the
“Agent ”)) under the Credit Agreement (as defined below).

RECITALS

A.       

Reference is made to: (i) that certain Credit Agreement dated as of June 26,
2015 (as amended, supplemented or modified as of the date hereof, including
pursuant to that certain First Amendment to Credit Agreement dated as of October
7, 2015, the “Credit Agreement”; capitalized terms used and not defined herein
shall have the meaning set forth in the Credit Agreement), among Holdings, the
Borrower, the Lender and the Agent, pursuant to which Lender agreed to make
Loans to Borrower (consisting of the Tranche One Loan and the Tranche Two Loan)
upon the occurrence of certain conditions and made the Tranche One Loan (by that
certain Tranche One Term Note dated as of October 7, 2015) in the original
aggregate principal amount of $20,000,000; and (ii) each of the documents listed
on Exhibit A hereto (collectively, with this Agreement, the Credit Agreement,
and each other document defined as a “Loan Document” in the Credit Agreement,
the “Loan Documents”).

B.       

The parties entered into the Binding Term Sheet to modify certain provisions of
the Credit Agreement and the other Loan Documents to prevent an Event of Default
from occurring.

C.       

Pursuant to the Binding Term Sheet, the parties agreed that: (i) the Borrower
would not make the principal payment due under the Credit Agreement on December
31, 2017 until the end of the Modification Period; (ii) the Borrower would not
pay the principal installments due at the end of each calendar quarter during
the Modification Period; and (iii) because the Borrower’s Liquidity was
anticipated to fall below $3,250,000, the Liquidity required during the
Modification Period would be lowered (collectively, the “Covered Events”). The
Lender, the Agent, Holdings, the Borrower and the Subsidiary Guarantor wish to
enter into this Agreement to set forth the terms and conditions pursuant to
which the parties will address the Covered Events.

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

AGREEMENT

1.       

Reaffirmation of Loan Documents . Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby acknowledges and reaffirms its respective
obligations, duties, covenants and liabilities, including, without limitation,
each guaranty, pledge and grant of security interest, under or in connection
with the Loan Documents, including, but not limited to, the obligation to pay
any and all amounts due thereunder. Each of Holdings and the Borrower hereby
represents, warrants and agrees that (a) the current amount due under the Loan
Documents as of February 2, 2018 is $20,240,000 and (b) as of the date hereof,
there are no claims, demands, offsets or defenses at law or in equity that would
defeat or diminish any present and unconditional right of the Agent to collect
the indebtedness or other amounts due and owing evidenced by, or arising in
connection with, the Loan Documents and to proceed to enforce the rights and
remedies available to the Agent pursuant to the Loan Documents or under
applicable law.

2.       

Modification Period . Subject to the terms and conditions set forth herein, so
long as no Modification Termination Event (as defined below) shall have
occurred, each of the Agent and the Lender agrees that the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the earliest to occur of any Modification
Termination Event (the “Modification Period ”) and, for the avoidance of doubt,
that the Default Rate shall not apply during the Modification Period. As used
herein, “Modification Termination Event ” shall mean the earliest to occur of:
(a) the occurrence of any Event of Default under any Loan Documents that does
not constitute a Covered Event; (b) the occurrence of any Agreement Event of
Default (as defined below); (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice (as defined below); and (d) December 31,
2018, subject to the Lender’s right, in its sole discretion, to terminate the
Modification Period on May 31, 2018 and September 30, 2018 (with each such date
permitted to be extended by the Lender in its sole discretion). Notwithstanding
any other provision of this Modification Agreement or any other Loan Document,
all principal and interest otherwise due to Lender through the end of the
Modification Agreement shall be due and payable at the end of the Modification
Period and if not paid in full in Cash at that time shall bear interest at the
Default Rate from and after the end of the Modification Period. 

  1  

 

 

3.       

Conditions Precedent.

The Modification Period shall commence retroactively as of the Effective Date
but upon the satisfaction of all of the following conditions precedent (the
“Conditions”), with any such document listed below being satisfactory in form
and substance to the Agent in its sole discretion:

(a)       

execution and delivery to Agent, on the date hereof, of a counterpart of this
Agreement;

(b)       

delivery to the Agent of a certificate of the Secretary of each of Holdings, the
Borrower and the Subsidiary Guarantor certifying a copy of the resolutions of
Holdings, the Borrower and the Subsidiary Guarantor, respectively, approving the
execution and delivery of this Agreement and the performance by Holdings, the
Borrower and the Subsidiary Guarantor of their respective obligations hereunder;

(c)       

execution and delivery to Agent, on the date hereof of documents that:
(i) amend and restate the Warrants to adjust the Warrant exercise price to the
current market value of the common stock of Holdings on terms that are
satisfactory to the Lender in its sole discretion as set forth in the Second
Amended and Restated Warrant; (ii) to the extent necessary or desirable, amend
and restate the Registration Rights Agreement and any other documentation
related to the Warrants and the Registration Rights Agreement; and (iii)
evidence such amendments and all consents required in connection therewith and
with each Modification Document;

(d)       

the Borrower has provided a written consent and acknowledgement from each holder
of the notes issued pursuant to the HealthCor Debt Documents through an
amendment to the Intercreditor Agreement: (i) confirming that any lien of such
noteholder would be automatically released in the event of a sale of the
Borrower’s hospital assets on terms acceptable to the Agent in its sole
discretion; and (ii) reaffirming such noteholder’s obligations under the
Intercreditor Agreement; and

(e)       

the Borrower has provided a written amendment to the JV Promissory Note pursuant
to which JV Seller agrees that no more than 50% of each quarterly principal
payment will be made in respect of the JV Promissory Note from January 1, 2018
through the termination of the Modification Period.

4.       

Representations and Warranties . Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby represents and warrants to the Agent that:

(a)       

this Agreement and the documents and instruments to be entered into in
connection therewith, including, without limitation, (i) the Amendment to
Intercreditor Agreement (including consents pursuant to Note and Warrant
Purchase Agreement), (ii) the Second Amended and Restated Warrant, and (iii) the
Amended and Restated Registration Rights Agreement (collectively, the
“Modification Documents”) have been duly authorized, executed and delivered by
Holdings, the Borrower and the Subsidiary Guarantor, and each Modification
Document constitutes an obligation of such party, enforceable against such party
in accordance with its terms;

(b)       

immediately after giving effect to this Agreement, the representations and
warranties of Holdings, the Borrower and the Subsidiary Guarantor set forth in
the Loan Documents are true and correct in all material respects on and as of
the Effective Date, except to the extent such representations and warranties (i)
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date) or (ii) expressly relate to the existence and continuance of a Covered
Event;

(c)       

immediately after giving effect to this Agreement, no Default or Event of
Default shall have occurred under any of the Loan Documents or the Modification
Documents;

(d)       

the Collateral for the Loan has not been transferred, pledged or encumbered,
directly or indirectly, except as expressly permitted by the Loan Documents or
the Modification Documents;

 

  2  

 

 

(e)       

the Recitals of this Agreement are true and correct in all respects; and

(f)       

all of the Loan Documents and the Modification Documents, and any other
documents and instruments executed in connection therewith, are in full force
and effect, valid, legally binding and enforceable against each of Holdings, the
Borrower and the Subsidiary Guarantor.

5.       

Covenants . Each of Holdings, the Borrower and the Subsidiary Guarantor hereby
covenants and agrees as follows:

(a)       

The Borrower shall obtain: (i) at least $2,250,000 in net cash proceeds from the
issuance of Capital Stock (other than Disqualified Capital Stock) or Debt on or
prior to February 23, 2018; and (ii) an additional $3,000,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to May 31, 2018 (resulting in aggregate net cash
proceeds of $5,250,000); provided that all such Debt described in clauses (i)
and (ii) shall be subordinated to the Loans under the Credit Agreement on terms
satisfactory to the Lender in its sole discretion. The Borrower shall provide to
the Agent a reasonably detailed summary of the material terms of any such
Capital Stock or Debt at least five (5) business days before the documents
implementing any such transaction are executed, and copies of all proposed
documents for any such Capital Stock or Debt before such documents are executed.
The Borrower shall promptly provide to the Agent documentation evidencing the
issuance or incurrence of such investments.

(b)       

The Borrower shall not suffer or permit Liquidity to be less than $2,500,000 at
any time. For the avoidance of doubt, any breach of the Liquidity covenant set
forth in Section 7.16 of the Credit Agreement during the Modification Period
shall not constitute an Event of Default under the Credit Agreement, Agreement
Event of Default or Modification Termination Event so long as the Borrower does
not suffer or permit Liquidity to be less than $2,500,000 at any time.

(c)       

In the event of any sale or transfer of assets of the Borrower or Holdings (but
not including any sale of all or substantially all of the assets of the Borrower
and its Subsidiaries subject to Section 5(f) below), all of the proceeds of such
sale or transfer (net of reasonable and customary legal and advisor’s fees
incurred in connection therewith) shall be first applied to repay all amounts
owed under the Loan Documents, including but not limited to any accrued interest
and deferred payments of principal, in cash and until all amounts outstanding
under the Loan Documents are Paid in Full.

(d)       

In the event that the Borrower separates or transfers the senior care business,
including but not limited to a sale to, or merger with, a third party of the
senior care business or otherwise establishes a senior care business, or in the
event that the Borrower disposes of substantially all business divisions other
than the senior care business such that the Borrower’s remaining assets consist
substantially of the Borrower’s senior care business, the Lender shall be issued
7.5% of the equity in such senior care business (on a fully diluted basis) (the
“Equity Grant”), which Equity Grant shall be in addition to any interests
represented by the Warrants; provided, however, that in the event of a sale of
the senior care business to an unrelated third party, the Lender shall be paid
7.5% of the equity value of such business in Cash or in the same equity
securities received by Borrower or its equity holders from the purchaser of the
senior care business.

(e)       

Notwithstanding any other provision of this Agreement if all amounts owed to the
Lender under the Loan Documents have been Paid in Full on or prior to
December 31, 2018 (and for the avoidance of doubt, even if the Equity Grant has
occurred first), then the Equity Grant (or, as the case may be, a payment in
cash or equity received from a purchaser) shall have a value, or shall be
equitably adjusted to have a value, that is equal to the lesser of 7.5% of the
equity in the senior care business or $5,000,000, which value shall be
determined pursuant to: (i) a third-party valuation performed in connection with
the first liquidity event or financing event to occur with respect to the senior
care business (including the valuation in a transaction with an unrelated third
party contemplated in Section 5(d) above); or (ii) in the event that the Lender
desires to sell its Equity Grant in a private transaction, a 409A valuation to
be performed at the Lender’s sole expense by a third party that is reasonably
acceptable to the Borrower and the Lender.

 

  3  

 

 

(f)       

In the event of any sale of all or substantially all of the assets of the
Borrower and its Subsidiaries at a time when amounts under the Loan Documents
remain outstanding, then (i) the proceeds of such sale or transfer (net of
reasonable and customary legal and advisor’s fees incurred in connection
therewith) shall be applied to repay all amounts owed under the Loan Documents
until all outstanding amounts are Paid in Full, and (ii) the Lender shall be
promptly paid a sum of $5,000,000 in cash from the proceeds of such sale or
transfer; provided, however, that no payment shall be made under clause (ii) of
this Section 5(f) if the Lender has previously received a cash payment or equity
from a purchaser in respect of the Equity Grant; and, provided, further, that
the Equity Grant shall be automatically terminated and deemed cancelled upon the
delivery to the Lender of a payment contemplated by clause (ii) of this
Section 5(f), with no further action or consent required on the part of the
Lender.

(g)       

The Borrower shall achieve a reduction in operating expenses, compared to the
operating expenses of the Borrower incurred in October 2017, of at least: (i)
$113,000 for the month of January 2018; (ii) $148,000 for the month of February
2018; and (iii) $167,000 for each other month for the duration of the
Modification Period.

(h)       

As of the Effective Date, the Lender shall be granted observation rights with
respect to meetings (including telephonic meetings) of the boards of directors
of the Borrower or Holdings (the “Board of Directors”), including any executive
sessions, committee meetings or similar events (and be provided (i) reasonable
prior written notice of any such meeting and (ii) copies of board and committee
materials to be distributed at such meeting at least three (3) calendar days
prior to any such meeting) and excluding solely such meeting or portions thereof
as may be necessary or reasonably advisable to protect any privileged
information or matter, based on the advice of counsel, which advice may be
written or oral, it being understood and agreed that any such exclusion shall be
limited to the extent possible and solely in accordance with such advice.

(i)       

The Chief Executive Officer of the Borrower and Jeffrey Lightcap, in his role as
a member of the Board of Directors, shall participate in monthly calls with the
Lender to discuss updates with respect to the Borrower’s business.

6.       

Release of Claims . In consideration of the Lender’s and Agent’s agreements
contained in this Agreement, each of Holdings, the Borrower and the Subsidiary
Guarantor hereby releases and discharges the Lender and the Agent and their
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person ”) of and from any
and all other claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which Holdings, the Borrower or the Subsidiary Guarantor ever had or
now has against the Agent, the Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of the Agent, the
Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.

7.       

Lender Termination Notice . Lender may, in its sole discretion and for no reason
given, terminate the Modification Period on May 31, 2018 and September 30, 2018
(with each such date permitted to be extended by the Lender in its sole
discretion) by delivering a written notice to the Borrower on or prior to the
date of such termination, stating the Lender’s election to terminate the
Modification Period as of such date (a “Lender Termination Notice ”). The
delivery of a Lender Termination Notice shall give rise to the remedies set
forth in Section 9 below.

 

  4  

 

 

8.       

Events of Default . Each of the following events shall be an event of default
hereunder (each an “Agreement Event of Default ”) and shall give rise to the
remedies set forth in Section 9 below. Each Agreement Event of Default shall
also constitute an Event of Default under the Credit Agreement and other Loan
Documents and shall give rise to the rights and remedies thereunder.

(a)       

Performance of Modification Agreement. Holdings, the Borrower or the Subsidiary
Guarantor shall fail to timely perform or observe any obligation or any of the
terms, provisions, covenants, conditions, and/or agreements contained in this
Agreement or the Exhibits to this Agreement.

(b)       

Accuracy of Representations. Any representation or warranty made in writing by
or on behalf of Holdings, the Borrower or the Subsidiary Guarantor pursuant to
this Agreement or any other Modification Document, or the information (other
than any projections or other forward-looking statements), taken as a whole, in
any written report, certificate, financial statement or other written document
furnished in connection with this Agreement or any other Modification Document,
or otherwise in connection with the transactions contemplated hereby, shall be
inaccurate or incomplete in any material respect.

(c)       

Breach of Any Covenant or Failure to Amend JV Promissory Note. Any breach by the
Borrower of any of the covenants set forth in this Agreement or failure to
deliver to the Agent and the Lender an amendment to the JV Promissory Note
pursuant to which JV Seller agrees that no more than 50% of each quarterly
principal payment will be made in respect of the JV Promissory Note from January
1, 2018 through the termination of the Modification Period.

(d)       

Adverse Action. Holdings, the Borrower or the Subsidiary Guarantor shall (i)
initiate or assert any action, cause of action, claim, demand, damages or
liability of whatever kind or nature, in law or in equity, against the Agent or
the Lender, or (ii) object to or dispute any claim or lien of the Agent or the
Lender.

9.       

Remedies . Upon the delivery of a Lender Termination Notice or the occurrence of
an Agreement Event of Default or Modification Termination Event: (a) the
Modification Period and the modification hereunder shall terminate
automatically; (b) all obligations of the Agent hereunder shall terminate
automatically; (c) all obligations owed to the Agent, including, without
limitation, all amounts outstanding under the Loan Documents shall, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, be forthwith due and payable; (d) the Agent may immediately,
and without expiration of any period of grace or any further period of
reinstatement or redemption, enforce payment of all obligations owed to the
Agent hereunder and under the Loan Documents, and may exercise any and all other
rights, powers and remedies granted to it under the Loan Documents, at law, in
equity, or otherwise; and (e) all obligations of Holdings, the Borrower and the
Subsidiary Guarantor hereunder, including, without limitation, all covenants
under Article 5 hereof, shall continue in full force and effect until all
amounts outstanding under the Loan Documents are Paid in Full.

10.       

Transaction Costs . In consideration of the Agent’s willingness to enter into
this Agreement, the Borrower shall pay all documented out-of-pocket costs and
expenses of the Agent, including, without limitation, (a) legal fees, title
searches, recording fees, and all other fees and expenses incurred in connection
with this Agreement, and (b) all costs and expenses incurred by the Agent and
the Lender in connection with the collection of the Obligations and enforcement
of this Agreement, the other Loan Documents or any such other documents.

11.       

[Reserved]

12.       

Advice of Counsel . Each of Holdings, the Borrower and the Subsidiary Guarantor
acknowledges that it has sought the advice of, and has been advised by, legal
counsel of its choice, in connection with the negotiation of this Agreement, and
that it has willingly entered into this Agreement with full understanding of the
legal and financial consequences of this Agreement.

 

  5  

 

 

13.       

Non-Impairment . Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition or covenant contained in the Loan
Documents, or affect or impair any rights, powers, or remedies hereunder or
thereunder, it being the intent of the parties hereto that the provisions of the
Loan Documents shall continue in full force and effect except as expressly
modified hereby.

14.       

No Waiver . No failure to exercise, and no delay in exercising any right, power
or remedy hereunder or under any Loan Document or any Modification Document
shall impair any right, power or remedy which the Agent may have, nor shall any
such delay be construed to be a waiver of any of such rights, powers, or
remedies, or an acquiescence in any breach or default under any Loan Document or
any Modification Document, nor shall any waiver of any breach or default of the
Borrower hereunder be deemed a waiver of any breach or default subsequently
occurring. The rights and remedies herein specified are cumulative and not
exclusive of any rights or remedies which the Agent would otherwise have.

15.       

Integration; Interpretation . The Loan Documents and the Modification Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein, and supersede all
prior negotiations and documents, including, without limitation, any term sheet,
but the Loan Documents are not being superseded by the Modification Documents,
except to the limited extent that the Modification Documents expressly provide.
The Loan Documents and Modification Documents shall not be modified except by
written instrument executed by all parties. Any reference to the Loan Documents
in any of the Loan Documents includes any amendments, renewals or extensions
approved by the Agent and all of the Modification Documents.

16.       

No Further Commitment . Without limiting the foregoing, each of Holdings, the
Borrower and the Subsidiary Guarantor expressly acknowledges that, except as
specifically set forth in this Agreement, neither Lender nor the Agent: (a) has
made or is making any commitment for, and there is no understanding, explicit or
implicit, relating to, or affecting, any modification or forgiveness of future
or past interest (whether at the Default Rate or otherwise) and/or principal, or
any other matter; (b) has made any commitment with respect to, and there is no
understanding, explicit or implicit, relating to or affecting the terms of any
further modification or restructure or workout which may be entered into with
respect to the Loans; and (c) has made or is making any commitment for, and
there is no understanding, explicit or implicit, relating to or affecting any
amendment or waiver of any of Lender’s or Agent’s rights under the Loan
Documents, all of which are expressly preserved.

17.       

Miscellaneous . This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, without regard to conflicts
of law principles. In the event any provision of this Agreement is deemed to
conflict with the Credit Agreement or any other Loan Document, the provisions of
this Agreement shall control.

18.       

Headings; Severability . The headings used in this Agreement are for convenience
only and shall be disregarded in interpreting the substantive provisions of this
Agreement. Time is of the essence of each term of the Loan Documents and the
Modification Documents, including this Agreement. If any provision of any Loan
Document or Modification Document shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed therefrom, and the remaining parts shall remain in full force as
though the invalid, illegal or unenforceable portion had never been a part
thereof.

19.       

Counterparts . This Agreement may be executed by facsimile or other electronic
means, and in any number of counterparts, each of which when executed and
delivered to the Agent will be deemed to be an original and all of which, taken
together, will be deemed to be one and the same instrument.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

  6  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings       By:
/s/ Steven G. Johnson   Name:  Steven G. Johnson   Title:   President and Chief
Executive Officer           CAREVIEW COMMUNICATIONS, INC.,   a Texas
corporation,   as Borrower       By: /s/ Steven G. Johnson   Name:   Steven G.
Johnson   Title:   President and Chief Executive Officer           CAREVIEW
OPERATIONS, L.L.C.,   a Texas limited liability company,   as Subsidiary
Guarantor       By: /s/ Steven G. Johnson   Name:   Steven G. Johnson   Title:  
President and Chief Executive Officer

 

 

 

[Signature Page to Modification Agreement]

 

 

 

 

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Agent       By: /s/ Steffen Pietzke   Name:  Steffen Pietzke   Title:  CEO      
    PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Lender       By: /s/ Steffen Pietzke   Name:  Steffen Pietzke   Title:  CEO

 

 

 

[Signature Page to Modification Agreement]

 

 

 

 

EXHIBIT A

 

 

  Document 1 Credit Agreement , dated as of June 26, 2015, among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation, as Holdings, CAREVIEW
COMMUNICATIONS, INC., a Texas corporation, as the Borrower, PDL BIOPHARMA, INC.,
as the Lender and PDL BIOPHARMA, INC., as the Agent 2 Guarantee and Collateral
Agreement , dated as of June 26, 2015 by CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation, CareView communications, Inc., A Texas corporation, The Subsidiary
Guarantors Party Hereto, as Grantors in Favor of PDL BIOPHARMA, INC., as
Collateral Agent 3 Subordination and Intercreditor Agreement dated as of June
26, 2015 between PDL BIOPHARMA, INC., as agent for the First Lien Claimholders
and EACH OF THE NOTE INVESTORS SIGNATORY TO THAT CERTAIN NOTE AND WARRANT
PURCHASE AGREEMENT DEFINED HEREIN, as the initial Second Lien Claimholders, and
each other Second Lien Claimholder who becomes a party hereto pursuant to the
terms hereof 4 Patent Security Agreement between CAREVIEW COMMUNICATIONS, INC.,
a Texas corporation, as Grantor, and PDL BIOPHARMA, INC., a Delaware
corporation, as the agent for itself and the Lender party to the Credit
Agreement, the Secured Creditors 5 Trademark Security Agreement between CAREVIEW
COMMUNICATIONS, INC., a Texas corporation, as Grantor, and PDL BIOPHARMA, INC.,
a Delaware corporation, as the Agent for itself and the Lender party to the
Credit Agreement, the Secured Creditors 6 Warrant to Purchase Common Stock of
CareView Communications, Inc. , date of issuance June 26, 2015, CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation, the Registered Holder 7 Registration
Rights Agreement , dated as of June 26, 2015, by and between CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation and PDL BIOPHARMA, INC., a Delaware
corporation, the Original Holder 8 Deposit Account Control Agreement , dated as
of June 26, 2015, by and among CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation, and CAREVIEW COMMUNICATIONS, INC., a Texas corporation, PDL
BIOPHARMA, INC., a Delaware corporation, the Administrative Agent,  and BOKF,
NA, the Bank 9 Borrower’s Disclosure Letter, dated as of June 26, 2015, by and
among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and a wholly-owned subsidiary of
Holdings, PDL BIOPHARMA, INC., a Delaware corporation, as the lender, and PDL
BIOPHARMA, INC., a Delaware corporation, as the Agent 10 Side Letter re
Assignment, dated June 26, 2015, by and among CAREVIEW COMMUNICATIONS, a Nevada
corporation (Holdings), CAREVIEW COMMUNICATIONS, INC., a Texas corporation, as
Borrower, PDL BIOPHARMA, INC., as the Lender and PDL BIOPHARMA, INC., as Agent
11 First Amendment to Credit Agreement, dated as of October 7, 2015, entered
into by and among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
(Holdings); CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a
wholly-owned subsidiary of Holdings, the Borrower, and PDL BIOPHARMA, INC., a
Delaware corporation, in its capacity as Lender and as Agent

 

  1  

 

 

12 Amended and Restated Warrant to Purchase Common Stock of CareView
Communications, Inc., date of issuance October 7, 2015 13 Tranche One Term Note,
dated October 7, 2015, CAREVIEW COMMUNICATIONS, INC., a Texas corporation, the
Borrower; PDL BIOPHARMA, INC., a Delaware corporation, the Lender 14 Tranche One
Borrowing Request, dated October 6, 2015, by and among CAREVIEW COMMUNICATIONS,
INC., a Nevada corporation (Holdings), CAREVIEW COMMUNICATIONS, INC., the
Borrower, PDL BIOPHARMA, INC., as Lender and as Agent 15 CareView
Communications, Inc. Officer’s Certificate, dated October 7, 2015, by and among
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, (Holdings), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation, the Borrower, PDL BIOPHARMA, INC., as
Lender and as Agent 16 Lost Stock Certificate Affidavit and Indemnity, dated
June 11, 2015 17 Lost Unit Certificate Affidavit and Indemnity, dated June 10,
2015 18 UCC-1 Financing Statement =- CareView Communications, Inc. (Nevada),
filing date June 29, 2015 19 UCC-1 Financing Statement =- CareView
Communications, Inc. (Texas), filing date June 29, 2015 20 UCC-1 Financing
Statement =- CareView Operations, L.L.C. (Texas), filing date June 29, 2015 21
U.S. Patent & Trademark Office – Notice of Recordation of Patents , recordation
date July 2, 2015 22 U.S. Patent & Trademark Office – Notice of Recordation of
Trademarks , recordation date July 2, 2015 23 Stock Certificates and Stock
Powers
1. Stock Certificate No. 2 of CareView Communications, Inc. (Texas) and related
Stock Power, dated June 11, 2015
2. Unit Certificate No. 2 of CareView Operations, L.L.C. (Texas) and related
Unit Power, dated June 20, 2015 24 Receipt for Delivery of Warrant and Stock
Certificates to PDL dated July 2, 2015 25 Receipt for Delivery of Tranche One
Note and Amended & Restated Warrant to PDL dated October 7, 2015

 

 

  2  